Case: 1:19-cv-00215-TSB-MRM Doc #: 23 Filed: 09/11/20 Page: 1 of 1 PAGEID #: 597




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                         WESTERN DIVISION AT CINCINNATI

 SILVON X. WHITE,                             :      Case No. 1:19-cv-215
                                              :
        Petitioner,                           :      Judge Timothy S. Black
                                              :
 vs.                                          :      Magistrate Judge Michael R. Merz
                                              :
 WARDEN, Pickaway Correctional                :
 Institution,                                 :
                                              :
        Respondent.                           :


           ORDER ADOPTING REPORT AND RECOMMENDATIONS


        The Court has reviewed the Report and Recommendations of United States

Magistrate Judge Michael R. Merz (ECF No. 19) to whom this case was referred pursuant

to 28 U.S.C. § 636(b), and noting a request for extension of time to file objections was

granted and no objections were filed thereafter, and that the time for filing such

objections under Fed. R. Civ. P. 72(b) has expired, hereby ADOPTS said Report and

Recommendations.

        Accordingly, it is hereby ORDERED that the Petition be DISMISSED with

prejudice. Petitioner is DENIED any requested certificate of appealability and the Court

hereby certifies to the United States Court of Appeals that an appeal would be objectively

frivolous and therefore should not be permitted to proceed in forma pauperis.

        IT IS SO ORDERED.

Date:      9/11/2020                                            s/Timothy S. Black
                                                              Timothy S. Black
                                                              United States District Judge
